Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a grease trap liner having inlet and outlet openings with baffles mounted to it such that the baffles surrounding the inlet and outlet openings patentably distinguishes over the prior art of record. The closest prior art of record is considered to be Allen, which discloses a settler having a liner with inlet and outlet openings. The baffles of Allen are positioned perpendicular to the openings, rather than surround the openings. Other prior art of interest include Hayes and Murray, which also disclose removable liners; and Komatsu and Rodrigues-Jovet, which disclose grease traps with removable solids filters. Ross, Monteith, Batten and Son are cited as being of general interest in disclosing grease traps with inlet and outlet baffles of the general configuration of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778